Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the abstract are withdrawn due to the amendment made 12/17/2021.

Claim Objections
The objections to claims 1 and 10 are withdrawn due to the amendment made 12/17/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially equal" is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eno, US Patent 10,468,112, in view of Schmidt, WO 2013/089715 A1.
With respect to claim 1, Eno teaches a method, comprising:
writing a first codeword to a first set of contiguous partitions in a first memory die of a memory device, in col. 12, lines 1-31 and fig. 5, where CW1 is the first codeword, virtual die 505 is the first memory die, and partitions 0-7 in the first row are the first set of contiguous partitions that is shown that CW1 is written to;
writing a first portion of a second codeword to a second set of contiguous partitions in the first memory die of the memory device, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 505 is the first memory die, and partitions 0-7 in the second row are the second set of contiguous partitions that is shown that CW2 is written to;
writing a second portion of the second codeword to a first set of contiguous partitions in a second memory die of the memory device, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 510 is the second memory die, and partitions 8-9 in the last row are the first set of contiguous partitions that is shown that CW2 is written to; and
writing a third codeword to a second set of contiguous partitions in the second memory die of the memory device, in col. 12, lines 1-31 and fig. 5, where CW3 is the third codeword, virtual die 510 is the second memory die, and partitions 10-11 in the second to last row are the second set of contiguous partitions that is shown that CW3 is written to.
Eno fails to teach wherein the first portion comprises a first half of the second codeword and wherein the second portion comprises a second half of the second codeword. Schmidt teaches writing a first portion of a second codeword to a second set of contiguous partitions in the first memory die of the memory device, wherein the first portion comprises a first half of the second codeword, and writing a second portion of the second codeword to a first set of contiguous partitions in a second memory die of the memory device, wherein the second portion comprises a second half of the second codeword, in page 5, lines 18-31, where the codewords are split into half (n/2) and each portion stored in a different die.  This is shown in fig. 1 and an example described in page. 6, lines 8-12.
It would have been obvious to one of ordinary skill in the art, having the teachings of Eno and Schmidt before him before the earliest effective filing date, to modify the codeword storing method of Eno with the codeword storing method of Schmidt, in order to evenly divide the codeword across dies, in order to cause the bit error count distribution for the population to become more binomial and have tighter distributions, as taught by Schmidt in page 5, lines 9-14.
With respect to claim 2, Eno teaches the method of claim 1, wherein there is a null partition between the first set of contiguous partitions in the first memory die and the second set of contiguous partitions in the first memory die, in col. 11, lines 54-64 and fig. 5, where the dummy region comprises a null partition, which divides the bulk and remainder regions, which, referring to figures 4 and 5, would be located between the first and second set of contiguous partitions as described in claim 1 above.
With respect to claim 3, Eno teaches the method of claim 1, wherein there is a null partition between the first set of contiguous partitions in the second memory die and the second set of contiguous partitions in the second memory die, in col. 11, lines 54-64 and fig. 5, where the dummy region comprises a null partition, which divides the bulk and remainder regions, which, referring to figures 4 and 5, would be located between the first and second set of contiguous partitions as described in claim 1 above.
With respect to claim 4, Schmidt teaches the method of claim 1, further comprising writing the second codeword such that a quantity of data in the first portion of the second codeword is  equal to a quantity of data in the second portion of the second codeword, in page 5, lines 18-31.
With respect to claim 5, Schmidt teaches the method of claim 1, wherein a quantity of partitions in the first set of contiguous partitions in the first memory die is substantially equal to a quantity of partitions in the second set of contiguous partitions in the second memory die, in page 5, lines 18-31.
With respect to claim 6, Eno teaches the method of claim 1, wherein the first memory die is disposed on a first portion corresponding to one half of an area associated with the memory device and wherein the second memory die is disposed on a second portion corresponding to one half of the area associated with the memory device, and wherein the first portion and the second portion are separated by a word line gap, in col. 11, lines 54-65 and fig. 5, where the virtual die 505 and virtual die 510 are shown to be the same size, and are separated down the middle in what could be considered a “word line gap.”
With respect to claim 7, Eno teaches the method of claim 1, further comprising determining a quantity of partitions in the first set of contiguous partitions, the second set of contiguous partitions, or the third set of contiguous partitions, or combinations thereof, based, at least in part, on a requested quantity of hybrid access rows for each memory die, wherein each hybrid access row corresponds to a quantity of addressable storage locations in a particular memory die of the memory device, in col. 11, lines 54-65 and fig. 5, where each row of bulk region 515 and remainder region 520 contain the same number of partitions.
With respect to claim 8, Eno teaches an apparatus, comprising: 
a memory sub-system codeword addressing component to: 
write a first codeword to a first set of contiguous partitions in a first access row of a memory device, in col. 12, lines 1-31 and fig. 5, where CW1 is the first codeword, virtual die 505 is the first memory die, and partitions 0-7 in the first row are the first set of contiguous partitions that is shown that CW1 is written to; 
write a first portion of a second codeword to a second set of contiguous partitions in the first access row of the memory device, wherein the first set of contiguous partitions in the first access row and the second set of contiguous partitions in the access first row are separated by a null partition, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 510 is the second memory die, and partitions 8-9 in the last row are the first set of contiguous partitions that is shown that CW2 is written to, and col. 11, lines 54-64 and fig. 5, where the dummy region comprises a null partition, which divides the bulk and remainder regions, which, referring to figures 4 and 5, would be located between the first and second set of contiguous partitions; 
write a second portion of the second codeword to a first set of contiguous partitions in a second access row of the memory device, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 510 is the second memory die, and partitions 8-9 in the last row are the first set of contiguous partitions that is shown that CW2 is written to; and 
write a third codeword to a second set of contiguous partitions in the second access row of the memory device, in col. 12, lines 1-31 and fig. 5, where CW3 is the third codeword, virtual die 510 is the second memory die, and partitions 10-11 in the second to last row are the second set of contiguous partitions that is shown that CW3 is written to. 
	Eno fails to teach that the first and second portion are halves.  Schmidt teaches to write a first half of a second codeword to a second set of contiguous partitions in the first access row of the memory device, wherein the first set of contiguous partitions in the first access row and the second set of contiguous partitions in the access first row are separated by a null partition, and write a second half of the second codeword to a first set of contiguous partitions in a second access row of the memory device, in page 5, lines 18-31, where the codewords are split into half (n/2) and each portion stored in a different die.  This is shown in fig. 1 and an example described in page. 6, lines 8-12.
It would have been obvious to one of ordinary skill in the art, having the teachings of Eno and Schmidt before him before the earliest effective filing date, to modify the codeword storing method of Eno with the codeword storing method of Schmidt, in order to evenly divide the codeword across dies, in order to cause the bit error count distribution for the population to become more binomial and have tighter distributions, as taught by Schmidt in page 5, lines 9-14.
With respect to claim 9, Eno teaches the apparatus of claim 8, wherein the first set of contiguous partitions in the second access row and the second set of contiguous partitions in the second access row are separated by a null partition, in col. 11, lines 54-64 and fig. 5, where the dummy region comprises a null partition, which divides the bulk and remainder regions, which, referring to figures 4 and 5, would be located between the first and second set of contiguous partitions as described in claim 8 above.
With respect to claim 10, Eno teaches the apparatus of claim 8, wherein the memory sub-system codeword addressing component is to cause performance of a media management operation as part of writing the first codeword, the second codeword, or the third codeword or any combination thereof, in col. 5, lines 1-5.
With respect to claim 11, Eno teaches the apparatus of claim 8, wherein the memory sub-system codeword addressing component is to determine a quantity of partitions in the first set of contiguous partitions or the third set of contiguous partitions, or both, based, at least in part, on a requested quantity of hybrid access rows, wherein each hybrid access row has a quantity of addressable storage locations in a particular row of the memory device associated therewith, in col. 11, lines 54-65 and fig. 5, where each row of bulk region 515 and remainder region 520 contain the same number of partitions.
With respect to claim 12, Eno teaches the apparatus of claim 8, wherein the memory sub-system codeword addressing component is to determine a total quantity of codewords to be written to the memory device based, at least in part, on a package size corresponding to the memory device and a requested quantity of hybrid access rows, wherein each hybrid access row has a quantity of addressable storage locations in a particular row of the memory device associated therewith, in col. 6, lines 9-23.
With respect to claim 13, Eno teaches the apparatus of claim 8, wherein the first codeword, the second codeword, and the third codeword each contain an amount of data that corresponds to a smallest access size of the memory device, in col. 9, line 66, to col. 10, line 3, where the smallest access size is a page.
With respect to claim 14, Eno teaches a memory sub-system comprising:
a plurality of memory devices arranged to form a stackable cross-gridded array of memory cells, in col. 3, lines 55-57; and 
a processing device coupled to the plurality of memory devices, the processing device to perform operations comprising:
determining a quantity of addressable partitions in a first hybrid address row of a memory device and a quantity of addressable partitions in a second hybrid address row of the memory device, in col. 11, lines 54-65 and fig. 5, where each row of bulk region 515 and remainder region 520 contain the same number of partitions;
writing a first codeword to the first set of contiguous partitions in the first hybrid access row of the particular memory device, in col. 12, lines 1-31 and fig. 5, where CW1 is the first codeword, virtual die 505 is the first memory die, and partitions 0-7 in the first row are the first set of contiguous partitions that is shown that CW1 is written to;;
writing a first portion of a second codeword to a second set of contiguous partitions in the first hybrid access row of the particular memory device, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 505 is the first memory die, and partitions 0-7 in the second row are the second set of contiguous partitions that is shown that CW2 is written to;
writing a second portion of the second codeword to a first set of contiguous partitions in the second hybrid access row of the memory device, in col. 12, lines 1-31 and fig. 5, where CW2 is the second codeword, virtual die 510 is the second memory die, and partitions 8-9 in the last row are the first set of contiguous partitions that is shown that CW2 is written to; and 
writing a third codeword to a second set of contiguous partitions in the second hybrid access row of the memory device, in col. 12, lines 1-31 and fig. 5, where CW3 is the third codeword, virtual die 510 is the second memory die, and partitions 10-11 in the second to last row are the second set of contiguous partitions that is shown that CW3 is written to, 
wherein writing to the first set of contiguous portions and the second set of contiguous partitions of the first hybrid access row or the first set of contiguous portions and the second set of contiguous partitions of the second hybrid access row, or both, is based, at least in part, on the determined quantity of addressable partitions in the first hybrid address row of the particular memory device and the quantity of addressable partitions in the second hybrid address row of the particular memory device, in col. 11, lines 54-65 and fig. 5, where each row of bulk region 515 and remainder region 520 contain the same number of partitions.
Eno fails to teach that the first and second portion are halves.  Schmidt teaches writing a first half of a second codeword to a second set of contiguous partitions in the first hybrid access row of the particular memory device, and writing a second half of the second codeword to a first set of contiguous partitions in the second hybrid access row of the memory device, in page 5, lines 18-31, where the codewords are split into half (n/2) and each portion stored in a different die.  This is shown in fig. 1 and an example described in page. 6, lines 8-12.
It would have been obvious to one of ordinary skill in the art, having the teachings of Eno and Schmidt before him before the earliest effective filing date, to modify the codeword storing method of Eno with the codeword storing method of Schmidt, in order to evenly divide the codeword across dies, in order to cause the bit error count distribution for the population to become more binomial and have tighter distributions, as taught by Schmidt in page 5, lines 9-14.
With respect to claim 15, Eno teaches the system of claim 14, wherein a quantity of partitions associated with first set of contiguous partitions in the first hybrid access row or the second set of contiguous partitions in the second hybrid access row, or both, is based on an area that bounds the particular memory device, in col. 11, lines 54-65 and fig. 5, where each row of bulk region 515 and remainder region 520 contain the same number of partitions.
With respect to claim 16, Eno teaches the system of claim 14, wherein the first set of contiguous partitions in the first row and the second set of contiguous partitions in the first row or the first set of contiguous partitions in the second row and the second set of contiguous partitions in the second row, or both, are separated by a null partition, in col. 11, lines 54-64 and fig. 5, where the dummy region comprises a null partition, which divides the bulk and remainder regions, which, referring to figures 4 and 5, would be located between the first and second set of contiguous partitions.
With respect to claim 17, Eno teaches the system of claim 14, wherein each of the first codeword, the second codeword, and the third codeword contains an amount of data that corresponds to a smallest access size of the particular memory device, in col. 9, line 66, to col. 10, line 3, where the smallest access size is a page.
With respect to claim 18, Eno teaches the system of claim 14, wherein the processing device is to perform operations comprising controlling performance of a media management operation as part of writing the first codewords, the second codeword, or the third codewords or any combination thereof, in col. 5, lines 1-5.
With respect to claim 19, Schmidt teaches the system of claim 14, wherein a quantity of partitions in the first set of contiguous partitions in the first row to which the first half of the second codeword is written is equal to a quantity of partitions in the second set of contiguous partitions in the second row to which the second half of the second codeword is written, in page 5, lines 18-31.
With respect to claim 20, Eno teaches the system of claim 14, wherein the first row is disposed on a first portion corresponding to one half of an area bounding the particular memory device and wherein the second row is disposed on a second portion corresponding to one half of the area bounding the particular memory device, in col. 11, lines 54-65 and fig. 5, where the virtual die 505 and virtual die 510 are shown to be the same size, so therefore half the area.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant amended claims 1, 8 and 14 with the feature that the second codeword is split in halves with each half stored on a different memory die. The new Schmidt reference has been supplied to teach this feature, and the arguments regarding these claims on pages 9-12 are moot.  Schmidt additionally teaches dependent claim 19, and the arguments on pages 12 regarding this claim are moot, as well. The rejection under 35 USC 112 of claims 4 and 13 for using the term “substantially equal” is withdrawn due to the claim amendments made deleting the word “substantially.”  However, dependent claim 5 continues to include “substantially equal” and is rejected under 35 USC 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136